

Exhibit 10.1
 
Summary of Compensation Arrangements
With Non-Management Directors



Directors who are employees of the Company do not receive any compensation for
service as Directors. Effective as of the Company’s Annual Meeting of
Stockholders on February 6, 2007 (the “2007 Annual Meeting”), each
non-management Director is paid an annual retainer of $150,000, which is paid
partly in restricted stock and partly in cash, as recommended each year by the
Corporate Governance and Nominating Committee and approved by the Board.
Effective as of the 2007 Annual Meeting, the restricted stock portion of the
annual retainer is $100,000, with the award of restricted stock made on the date
of the Company's Annual Meeting of Stockholders to those non-management
Directors who are elected or re-elected at, or who continue in office after,
such Annual Meeting. The cash portion of the annual retainer is $50,000, paid on
a monthly basis. The restricted stock award does not vest and cannot be sold
until the Director's retirement or earlier death, disability or a change of
control of the Company. Non-management Directors receive dividends with respect
to such restricted stock. If a Director's tenure on the Board ends for any other
reason, the restrictions will lapse unless it is determined that the participant
has acted in a manner detrimental to the Company or has failed to fulfill his or
her responsibilities in a satisfactory manner. If the restrictions on the shares
do not lapse, such shares will be forfeited to, and acquired at no cost by, the
Company.


Each non-management Director is paid $1,500 plus expenses for attendance at each
Board meeting. Effective as of the 2007 Annual Meeting, each committee Chairman
is paid an annual retainer of $12,000, except the Chairman of the Audit
Committee who is paid an annual retainer of $15,000, and each committee member
is paid $1,500 plus expenses for attendance at each committee meeting.


Directors may elect to defer all or a part of cash compensation; such deferred
amounts are credited with interest quarterly at the prime rate charged by Bank
of America, N.A. In the alternative, Directors may elect to have deferred fees
converted into units equivalent to shares of Emerson common stock and their
accounts credited with additional units representing dividend equivalents. All
deferred fees are payable only in cash.


The Company has eliminated its Continuing Compensation Plan for Non-Management
Directors who assumed office on or after June 4, 2002. Non-management Directors
in office on that date who are not fully vested continue to vest in the plan. A
non-management Director who assumed office prior to June 4, 2002, and who serves
as a Director for at least five years will, after the later of termination of
service as a Director or age 72, receive for life a percentage of the annual
$30,000 cash retainer for non-management Directors in effect on June 4, 2002.
Such percentage is 50% for five years' service and increases by 10% for each
additional year of service to 100% for ten years' or more service. In the event
that service as a covered Director terminates because of death, the benefit will
be paid to the surviving spouse for five years.


As part of the Company’s overall charitable contributions practice, the Company
may, in the sole and absolute discretion of the Board and its Committees, make a
charitable contribution in the name of a Director upon his or her retirement
from the Board (as determined by the Board and its Committees), taking into
account such Director’s tenure on the Board, his or her accomplishments and
service on the Board, and other relevant factors.
 
 
 

--------------------------------------------------------------------------------

 
 